United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2302
Issued: June 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 14, 2010 appellant filed a timely appeal of the August 9, 2010 decision of
the Office of Workers’ Compensation Programs which denied modification of a decision
denying his claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 11, 2009 appellant, then a 38-year-old sales service associate, filed an
occupational disease claim, alleging that he developed cervical and lumbar pain as a result of
standing for four hours a day and sitting for three hours a day while at work. He became aware

1

5 U.S.C. §§ 8101-8193.

of his condition and realized it was causally related to his work on July 30, 2009. Appellant
stopped work on July 27, 2009.
Appellant submitted a July 27, 2007 report from Dr. Jorge Anrillaga-Vargas, Boardcertified in emergency medicine, who treated appellant for chronic low back pain. He was
sitting at work for a prolonged time and experienced worsening back pain. Dr. Anrillaga-Vargas
diagnosed chronic low back pain and recommended home physical therapy and bed rest for three
days. In a July 30, 2009 duty status report, Dr. Luis E. Faura Clavell, a Board-certified
physiatrist, diagnosed lumbar strain.2 Appellant reported sitting and writing at work which
caused back pain. He noted findings of positive palpations of the cervical and lumbar spine, pain
at the bilateral dorsal back at L4, tenderness at L5 and weakness of the bilateral lower distal area.
Dr. Clavell recommended light-duty work.
On July 30, 2009 the employing establishment controverted appellant’s claim noting that
he alleged he strained his back because he was standing for four hours and sitting for three hours
a day. The employing establishment noted his duties were performed intermittently and not
continuously as alleged.
In an August 28, 2009 letter, the Office advised appellant of the evidence needed to
establish his claim. It requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors.
Appellant submitted a job description for a sales, services and distribution associate.
Also submitted were several statements from coworkers and a union steward regarding a
grievance against their supervisor. In an undated statement, appellant indicated that he believed
that cumulative work duties in addition to working certified mail caused his condition.
In a September 14, 2009 report, Dr. Clavell treated appellant for low back pain.
Appellant reported having recurrent lumbar muscle spasms on July 30, 2009. Dr. Clavell noted
constant low back pain radiating into both legs, severe right sciatica, marked weakness of the
arms, an antalgic gait and sensory dysesthesias to light touch. He diagnosed chronic low back
pain, degenerative disc disease at C3-6, chronic radiculopathy at C5-6, poly-radiculopathy at L4,
L5, S1, bilateral carpal tunnel syndrome as noted in a March 6, 2008 electromyogram (EMG),
bilateral cubital tunnel syndrome, right shoulder contracture due to shoulder sprain and status
post right shoulder arthroscopy. He noted appellant’s history was significant for a fall in
September 1996 which caused a severe blunt trauma to his lumbar structure eventually
developing into chronic low back pain. Dr. Clavell noted that on March 6, 2008 he developed
radiating pain and paresthesias which resulted in decreased tolerance for prolonged standing. He
noted that appellant’s back condition developed as a direct effect of his job duties requiring him
to sit up to six hours per day. Dr. Clavell noted that appellant’s condition recurred and was
aggravated by the performance of his job duties which included prolonged sitting. He noted
prolonged sitting created intravertebral and lumbar structure pressure which led to aggravation of
lumbago, soft tissue inflammation and posterior facet joints ligament inflammation.

2

On the duty status report, or Form CA-17, the employing establishment listed the physical activities required in
appellant’s job.

2

Dr. Clavell opined that appellant’s job duties as noted on the CA-17 including lifting and
carrying objects up to 10 pounds, prolonged sitting up to six hours per day and standing up to
two hours per day, greatly contributed to the recurrence, progression and aggravation of
appellant’s initial diagnoses of lumbago into lumbar poly-radiculopathy. He opined that the
cumulative, repetitive, performance of his job duties including sitting six hours per day,
keyboarding up to five hours while sitting at a workstation, weakened appellant’s core muscle
group causing increased pressure and stress on the lumbar structures. Dr. Clavell noted that this
stress led to inflammation of the spinal ligament, posterior ligaments, lower lumbar and sacral
nerve roots, neural foramen with residual poly-radiculopathy. In an October 10, 2009 return to
work certificate, he noted that appellant was reevaluated and diagnosed with lumbosacral strain
and status post right shoulder contracture. Appellant was disabled from October 6 to
December 8, 2009.
In a decision dated November 27, 2009, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish that his claimed conditions were
caused by his employment.
In an undated statement, appellant requested reconsideration. He indicated that he
sustained a fall in September 1996 while in the army and indicated that this condition was
aggravated by his work duties since joining the employing establishment in February 1999.
Appellant indicated that a report from Dr. Clavell was attached to his reconsideration request;
however, no additional medical report was received by the Office.
In a decision dated August 9, 2010, the Office denied modification of the November 27,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim. When an employee claims that he sustained an injury in the
performance of duty, he must submit sufficient evidence to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
In the instant case, it is not disputed that appellant worked as a sales service associate and
was required to sit, stand, carry and lift for portions of his work shift.
The Office denied appellant’s claim for compensation on the grounds that the medical
evidence was not sufficient to establish that appellant’s medical condition of aggravation of
chronic low back pain, degenerative disc disease at C3-6, chronic radiculopathy at C5-6, polyradiculopathy at L4, L5, S1, was causally related to his employment. However, the Board notes
that medical evidence submitted by appellant supports that he sustained an aggravation of the
chronic low back pain, degenerative disc disease at C3-6, chronic radiculopathy at C5-6, polyradiculopathy at L4, L5, S1, from prolonged standing and sitting while performing his sales
service associate duties. Dr. Clavell’s September 14, 2009 report noted that appellant had a fall
in September 1996 which caused a severe blunt trauma to his lumbar structure eventually
progressing into chronic low back pain, radiating pain and paresthesias. He stated that
appellant’s back condition developed as a direct effect of his job duties requiring him to sit up to
six hours per day. Dr. Clavell noted that appellant’s condition was aggravated by prolonged
sitting at work which created intravertebral and lumbar structure pressure which aggravated
appellant’s lumbago causing soft tissue inflammation and posterior facet joint ligament
inflammation. He opined that appellant’s job duties as noted on the CA-17 including lifting and
carrying objects up to 10 pounds, prolonged sitting up to six hours per day and standing up to
two hours per day, which greatly contributed to the recurrence, progression and aggravation of
appellant’s initial diagnoses of lumbago into lumbar poly-radiculopathy. Dr. Clavell opined that
the cumulative, repetitive, performance of his job duties which included sitting six hours per day,
keyboarding up to five hours while sitting at a workstation, weakened appellant’s core muscle
group causing increased pressure and stress on the lumbar structures. He noted that this stress
led to inflammation of the spinal ligament, posterior ligaments, lower lumbar and sacral nerve
roots, neural foramen with residual poly-radiculopathy. Although Dr. Clavell’s opinion is
insufficiently rationalized with regard to the affect of the 1996 nonemployment injury on the
claimed condition, it is uncontroverted in the record and is sufficient to require further
development of the case by the Office.5
In view of this evidence the Office should have referred the matter to an appropriate
medical specialist to determine whether appellant sustained an aggravation of his chronic low
back condition, degenerative disc disease at C3-6, chronic radiculopathy at C5-6, polyradiculopathy at L4, L5, S1 as a result of his employment duties.

4

Solomon Polen, 51 ECAB 341 (2000).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

Proceedings under the Act are not adversary in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.6
Therefore, the Board finds that the case must be remanded to the Office for preparation of
a statement of accepted facts concerning appellant’s working conditions,7 and referral of the
matter to an appropriate medical specialist, consistent with Office procedures, to determine
whether appellant may have sustained an aggravation of the chronic low back pain, degenerative
disc disease at C3-6, chronic radiculopathy at C5-6, poly-radiculopathy at L4, L5, S1 as a result
of performing his employment duties. Following this, and any other further development as
deemed necessary, the Office shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: June 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

John W. Butler, 39 ECAB 852 (1988).

7

The Office should also request that appellant provide medical records pertaining to treatment of his 1996 injury.

5

